
	
		II
		110th CONGRESS
		1st Session
		S. 1677
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2007
			Mr. Dodd (for himself,
			 Mr. Shelby, Mr.
			 Bayh, Mr. Bunning,
			 Mr. Carper, Mr.
			 Brown, Mr. Casey, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Exchange Rates and
		  International Economic Coordination Act of 1988 and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Currency Reform and Financial Markets
			 Access Act of 2007.
		IExchange rates and international economic
			 policy coordination Act of 1988
			101.Statement of policySection 3003 of the Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5303) is
			 amended—
				(1)by striking and at the end
			 of paragraph (3);
				(2)by striking the period at the end of
			 paragraph (4) and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(5)the United States, and other major
				industrialized countries, should, where appropriate, work together, through
				bilateral and multilateral discussions and international economic institutions,
				to ensure that the rate of exchange of the currencies of the major trading
				nations and the United States dollar—
							(A)reflect economic fundamentals and market
				forces; and
							(B)contribute to the growth and balance of the
				international economy; and
							(6)the United States should take all
				appropriate and necessary measures to ensure that the major trading partners of
				the United States are not engaged in hidden or unfair subsidies through
				management of their currency or international exchange
				rates.
						.
				102.Fair currency
				(a)In generalSection 3004(b) of the Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5304(b)) is
			 amended to read as follows:
					
						(b)Bilateral negotiations
							(1)AnalysisThe Secretary of the Treasury shall analyze
				on an annual basis the exchange rate policies of foreign countries, in
				consultation with the International Monetary Fund, and consider whether any
				country, regardless of intent, manipulates the rate of exchange between its
				currency and the United States dollar in a manner that—
								(A)prevents effective balance of payments
				adjustments;
								(B)gains an unfair competitive advantage in
				international trade; or
								(C)results in an accumulation of substantial
				dollar currency reserves.
								(2)DeterminationThe Secretary shall make an affirmative
				determination that a country is manipulating its currency and take the action
				described in paragraphs (3), (4), and (5) with respect to any country the
				Secretary considers is manipulating its currency as described in paragraph (1),
				if that country—
								(A)has a material global current account
				surplus;
								(B)has significant bilateral trade surpluses
				with the United States; and
								(C)has engaged in prolonged one-way
				intervention in the currency markets.
								(3)Action
								(A)In generalIn the case of any country with respect to
				which the Secretary makes an affirmative determination under paragraph (2), the
				Secretary shall, not later than 30 days after the determination is made,
				establish a plan of action to remedy the currency manipulation, and submit a
				report regarding that plan, to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives.
								(B)BenchmarksThe report described in subparagraph (A)
				shall include specific benchmarks and timeframes for correcting the currency
				manipulation.
								(4)Initial negotiationsThe Secretary shall initiate, on an
				expedited basis, bilateral negotiations with each country with respect to which
				an affirmative determination is made under paragraph (2) for the purpose of
				ensuring that the country regularly and promptly adjusts the rate of exchange
				between its currency and the United States dollar to permit effective balance
				of payment adjustments and to eliminate the unfair competitive
				advantage.
							(5)Coordination with the international
				monetary fundThe Secretary,
				within 30 days of the determination made under paragraph (2), shall instruct
				the Executive Director to the International Monetary Fund to use the voice and
				vote of the United States, including requesting consultations under Article IV
				of the Articles of Agreement of the International Monetary Fund, for the
				purpose of ensuring that each country with respect to which an affirmative
				determination is made under paragraph (2) regularly and promptly adjusts the
				rate of exchange between its currency and the United States dollar to permit
				effective balance of payments adjustments and to eliminate the unfair
				competitive advantage in trade.
							(6)Follow-up reportNot later than 300 days after an
				affirmative determination is made under paragraph (2), if the country with
				respect to which the affirmative determination is made continues to manipulate
				the rate of exchange between its currency and the United States dollar and the
				benchmarks in the report required under paragraph (3) have not been met, the
				Secretary shall initiate action pursuant to the Understanding on Rules and
				Procedures Governing the Settlement of Disputes annexed to the WTO Agreement to
				address the country’s currency manipulation and violations of the country’s
				obligations under article XV of GATT 1994.
							(7)ExceptionThe Secretary is not required to initiate
				action in any case in which the President determines that the action will have
				a serious detrimental impact on the vital economic and security interests of
				the United States. If the President makes a determination under the preceding
				sentence, the President shall inform the chairman and the ranking minority
				member of the Committee on Banking, Housing, and Urban Affairs of the Senate
				and of the Committee on Financial Services of the House of Representatives of
				the President’s
				determination.
							.
				(b)DefinitionsSection 3006 of the Exchange Rates and
			 International Economic Coordination Act of 1988 (22 U.S.C. 5306) is amended by
			 adding at the end the following:
					
						(3)GATT
				1994The
				term GATT 1994 has the meaning given such term in section 2(1)(B)
				of the Uruguay Round Agreements Act (19 U.S.C. 3501(1)(B)).
						(4)WTO
				agreementThe term WTO
				Agreement means the Agreement Establishing the World Trade Organization
				entered into on April 15,
				1994.
						.
				103.Reporting requirementsSection 3005 of the Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5305) is
			 amended—
				(1)in subsection (a)—
					(A)by striking In furtherance
			 and inserting the following:
						
							(1)In generalIn
				furtherance
							;
				and
					(B)by striking the last sentence; and
					(2)by adding at the end the following:
					
						(2)Appearances before the
				CongressThe Secretary shall
				appear before the Congress at semi-annual hearings to provide testimony on the
				reports referred to in paragraph (1)—
							(A)before the Committee on Banking, Housing
				and Urban Affairs of the Senate on or about October 15 of each even numbered
				calendar year and on or about April 15 of each odd numbered calendar
				year;
							(B)before the Committee on Financial Services
				of the House of Representatives on or about April 15 of each even numbered
				calendar year and on or about October 15 of each odd numbered calendar year;
				and
							(C)before either Committee referred to in
				subparagraph (A) or (B), upon request of the Chairman, following the scheduled
				appearance of the Secretary before the other
				Committee.
							.
				104.Congressional determination of currency
			 manipulationThe Exchange
			 Rates and International Economic Policy Coordination Act of 1988 (22 U.S.C.
			 5301 et seq.) is amended by inserting after section 3004 the following:
				
					3004A.Action based on committee
				resolution
						(a)In generalIn this section, the term
				joint resolution
				means only a joint resolution introduced in the period beginning on the date on
				which the report referred to section 3004(b)(3) of the Exchange Rates and
				International Economic Policy Coordination Act of 1988 is received by the
				Committee on Banking, Housing and Urban Affairs of the Senate or the Committee
				on Financial Services of the House of Representatives and ending 60 days
				thereafter (excluding days either House of Congress is adjourned for more than
				3 days during a session of Congress), the matter after the resolving clause of
				which is as follows: That Congress disapproves of the determination of
				the Secretary of the Treasury relating to the finding of currency manipulation
				as described in section 3004(b) of the Exchange Rates and International
				Economic Policy Coordination Act of 1988 in the report relating to ________,
				submitted on ___________., with the first blank space being filled with
				the name of the country (or countries) to which the determination relates and
				the second blank space being filled with the date the report was
				submitted.
						(b)Procedures for considering
				resolutions
							(1)Original resolutionsResolutions of disapproval shall be
				original resolutions, which—
								(A)in the House of Representatives shall
				originate from the Committee on Financial Services and, in addition, be
				referred to the Committee on Rules; and
								(B)in the Senate shall originate from the
				Committee on Banking, Housing, and Urban Affairs.
								(2)Floor consideration
								(A)In generalExcept as otherwise provided in this
				section, the provisions of subsections (d) through (f) of section 152 of the
				Trade Act of 1974 (19 U.S.C. 2192(d)
				through (f)) (relating to floor consideration of certain resolutions in the
				House and Senate) apply to a joint resolution of disapproval under this section
				to the same extent as such subsections apply to joint resolutions under such
				section 152.
								(B)Modification of section 152Section 152(f) of the Trade Act of 1974
				shall be applied—
									(i)by substituting described in section
				3004A of the Exchange Rates and International Economic Policy Coordination Act
				of 1988 for described in section 152 or 153(a), whichever is
				applicable, in paragraph (2); and
									(ii)by substituting a joint resolution
				described in section 3004A of the Exchange Rates and International Economic
				Policy Coordination Act of 1988 for a joint resolution described
				in subsection (a)(2)(B) in paragraph (3).
									(c)Rules of House of Representatives and
				SenateThis section is
				enacted by the Congress—
							(1)as an exercise of the rulemaking power of
				the House of Representatives and the Senate, respectively, and as such are
				deemed a part of the rules of each House, respectively, and such procedures
				supersede other rules only to the extent that they are inconsistent with such
				other rules; and
							(2)with the full recognition of the
				constitutional right of either House to change the rules (so far as relating to
				the procedures of that House) at any time, in the same manner, and to the same
				extent as any other rule of that
				House.
							.
			IIFinancial reports Act of 1988
			201.Short titleThis title may be cited as the
			 Promoting Market Access for Financial
			 Services Act.
			202.Report on foreign treatment of United
			 States financial institutionsThe Financial Reports Act of 1988 (22 U.S.C.
			 5351 et seq.) is amended—
				(1)in section 3602—
					(A)by striking Quadrennial and inserting
			 Annual in the heading;
					(B)by striking not less frequently than
			 every 4 years, beginning December 1, 1990 and inserting
			 beginning July 1, 2008, and annually thereafter,; and
					(C)by striking to the Congress
			 and inserting to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives;
					(2)in section 3603—
					(A)by redesignating subsections (b), (c), and
			 (d) as subsections (c), (d), and (e), respectively; and
					(B)by inserting after subsection (a), the
			 following:
						
							(b)Report on
				SEDThe Secretary shall include in the initial
				report required under section 3602 a summary of the results of the most recent
				US–China Strategic Economic Dialogue (SED) and the results of the SED as it
				relates to promoting market access for financial institutions. The reports
				required under section 3602 shall include a progress report on the
				implementation of any agreements resulting from the SED, a description of the
				remaining challenges, if any, in improving market access for financial
				institutions, and a plan, including benchmarks and timeframes, for dealing with
				the remaining challenges. Each report shall specifically address issues
				regarding—
								(1)foreign investment rules;
								(2)the problems of a dual-share stock
				market;
								(3)the openness of the derivatives
				market;
								(4)restrictions on foreign bank
				branching;
								(5)the ability to offer insurance (including
				innovative products); and
								(6)regulatory and procedural
				transparency.
								.
					
